Case: 20-1075   Document: 53     Page: 1    Filed: 10/07/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    WILLIAM JOSEPH MOONEY, JONI THERESE
                   MOONEY,
               Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1075
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00987-PEC, Judge Patricia E. Campbell-
 Smith.
                  ______________________

                 Decided: October 7, 2020
                 ______________________

     WILLIAM JOSEPH MOONEY, JONI THERESE MOONEY, Lit-
 tle Falls, MN, pro se.

     RICHARD L. PARKER, Tax Division, United States De-
 partment of Justice, Washington, DC, for defendant-appel-
 lee. Also represented by JACOB EARL CHRISTENSEN,
 RICHARD E. ZUCKERMAN.
                  ______________________
Case: 20-1075     Document: 53      Page: 2    Filed: 10/07/2020




 2                                   MOONEY   v. UNITED STATES



     Before LOURIE, HUGHES, and STOLL, Circuit Judges.
 PER CURIAM.
      William Mooney and his wife, Joni Mooney (“the
 Mooneys”), appeal from a decision of the United States
 Court of Federal Claims (the “Claims Court”) dismissing
 their complaint against the United States for lack of sub-
 ject matter jurisdiction, Mooney v. United States, No. 19-
 987C, 2019 WL 4052488 (Fed. Cl. Aug. 27, 2019) (“Decision
 I”), and denying their motion for reconsideration. Mooney
 v. United States, No. 19-987C, 2019 WL 4861104 (Fed. Cl.
 Oct. 2, 2019) (“Decision II”). Because the Claims Court did
 not err in its dismissal and subsequent denial of reconsid-
 eration, we affirm.
                         BACKGROUND
      In July 2016, the United States filed suit against the
 Mooneys in the United States District Court for the Dis-
 trict of Minnesota, seeking “to reduce federal tax and pen-
 alty assessments to judgment and enforce federal tax liens”
 against the Mooneys’ property. United States v. Mooney,
 No. 16-cv-02547 (D. Minn. July 28, 2016), ECF No. 1 at 1.
 The district court ruled against the Mooneys and author-
 ized the sale of their personal residence to satisfy their out-
 standing tax liabilities. United States v. Mooney, No. 16-
 cv-02547, 2018 WL 2215521, at *7 (D. Minn. May 15, 2018).
 In March 2019, the Mooneys appealed to the United States
 Court of Appeals for the Eighth Circuit but withdrew their
 appeal shortly thereafter. United States v. Mooney, No. 19-
 1533, 2019 WL 4296301 (8th Cir. May 15, 2019) (granting
 motion to dismiss).
     On July 9, 2019, the Mooneys filed a complaint against
 the United States in the Claims Court. Appx. 32. The
 Mooneys appear to have alleged that the district judge and
 magistrate judge misled them and denied them access to
 the courts by falsely claiming that the District Court of
 Minnesota was a genuine Article III court, when it was in
Case: 20-1075     Document: 53      Page: 3    Filed: 10/07/2020




 MOONEY   v. UNITED STATES                                    3



 fact an Article I Section 8 court or “faux” court that had no
 jurisdiction to authorize the sale of their real property. Id.
 at 38–44. In addition, the Mooneys accused the district
 judge and the government’s attorney of misconduct, includ-
 ing the creation of false documents and spoliation of evi-
 dence. Id. at 43–44. As relief, the Mooneys requested
 abrogation of the district court’s order authorizing the sale
 of their real property and a “real [t]rial.” Id. at 45.
      The Claims Court dismissed the Mooneys’ case, sua
 sponte, for lack of subject matter jurisdiction. Decision I,
 2019 WL 4052488, at *3. The court explained that pursu-
 ant to the Tucker Act, it had jurisdiction only over specified
 categories of complaints and none of the Mooneys’ stated
 claims fell within the confines of the Act. First, the court
 determined that the gravamen of the Mooneys’ complaint
 was their dissatisfaction regarding the proceedings in the
 District Court of Minnesota, but the Tucker Act does not
 confer jurisdiction upon the Claims Court to consider the
 merits of a collateral attack on a district court decision. Id.
 at *2. Second, to the extent the Mooneys intended to allege
 that the actions of the district judge, magistrate judge, or
 government attorney “violated their constitutional rights,”
 the court concluded that it had no jurisdiction to review
 complaints concerning violations of plaintiffs’ civil rights
 by federal officials. Id. at *3. Third, the court held that it
 could not consider the Mooneys’ fraud claims because it did
 not have jurisdiction over any claims sounding in tort. Id.
 The Claims Court further denied the Mooneys’ motion for
 reconsideration pursuant to Rule 59 of the Rules of the
 United States Court of Federal Claims (“RCFC”). Decision
 II, 2019 WL 4861104, at *2.
     The Mooneys appealed the dismissal. We have juris-
 diction under 28 U.S.C. § 1295(a)(3).
                          DISCUSSION
     We review a dismissal by the Claims Court for lack of
 jurisdiction de novo. Tex. Peanut Farmers v. United States,
Case: 20-1075    Document: 53     Page: 4    Filed: 10/07/2020




 4                                  MOONEY   v. UNITED STATES



 409 F.3d 1370, 1372 (Fed. Cir. 2005) (citing Frazer v.
 United States, 288 F.3d 1347, 1351 (Fed. Cir. 2002)). We
 review the Claims Court’s denial of a motion for reconsid-
 eration under Rule 59 for an abuse of discretion. Renda
 Marine, Inc. v. United States, 509 F.3d 1372, 1379 (Fed.
 Cir. 2007).
      On appeal, the Mooneys assert, among other allega-
 tions previously raised in the Claims Court, that the Dis-
 trict Court of Minnesota is not a true Article III federal
 court and that their complaint was not a “collateral attack”
 because the district court’s judgment was a “legal nullity.”
 Appellant Br. 35–38 (quoting United States v. Bigford, 365
 F.3d 859, 865 (10th Cir. 2004)). In addition, the Mooneys
 assert that the Claims Court had jurisdiction over their
 claim pursuant to 28 U.S.C. § 2515(a), which states that
 “[t]he United States Court of Federal Claims may grant a
 plaintiff a new trial on any ground established by rules of
 common law or equity applicable as between private par-
 ties.” Id. at 42–43. With regard to the Claims Court’s de-
 nial of their motion for reconsideration, the Mooneys argue
 that the court “discount[ed]” the new evidence they raised
 in their motion for reconsideration, including a citation of
 two “[o]n-[p]oint cases,” decided decades before they filed
 their complaint in the Claims Court. Id. at 43–44.
      The government responds that the Mooneys’ brief
 largely “rehash[es]” the collateral attacks against the dis-
 trict court. Appellee Br. 20–21. The government further
 asserts that the Claims Court did not have jurisdiction over
 the Mooneys’ complaint pursuant to § 2515(a) because that
 statute “applies to requests for a new trial in cases origi-
 nating in the Claims Court and over which it has jurisdic-
 tion under the Tucker Act, not in cases decided by other
 courts.” Id. at 22–23. Additionally, the government states
 that the Claims Court did not abuse its discretion in deny-
 ing the Mooneys’ motion for reconsideration because the
 Mooneys’ citation of decades-old cases did not constitute
 newly discovered evidence. Id. at 26–27.
Case: 20-1075     Document: 53     Page: 5    Filed: 10/07/2020




 MOONEY   v. UNITED STATES                                  5



     We agree with the government that the Claims Court
 correctly dismissed the Mooneys’ case for lack of subject
 matter jurisdiction and did not abuse its discretion in
 denying the Mooneys’ motion for reconsideration. The
 Mooneys’ complaint, which largely consisted of criticisms
 regarding mistakes made by the district court and
 allegations of misdeeds by various federal officials, was, in
 essence, a collateral attack on the district court
 proceedings. Accordingly, the Claims Court correctly held
 that it did not have jurisdiction to review the Mooneys’
 case. See 28 U.S.C. § 1491(a)(1); Petro-Hunt, L.L.C. v.
 United States, 862 F.3d 1370, 1384–85 (Fed. Cir. 2017)
 (“[T]he Court of Federal Claims lacks jurisdiction to review
 the merits of a decision rendered by a federal district
 court.”) (citing Shinnecock Indian Nation v. United States,
 782 F.3d 1345, 1352 (Fed. Cir. 2015)). Nor did the Claims
 Court have jurisdiction under 28 U.S.C. § 2515(a), which
 applies to requests for a new trial in cases originating in
 the Claims Court, rather than district courts. To hold
 otherwise would allow plaintiffs to relitigate their claims
 in the Claims Court if they were dissatisfied with the
 district court proceedings. However, the Mooneys already
 appealed to the Eighth Circuit, which was the proper route
 of appeal, but they voluntarily withdrew their appeal.
     To the extent that the Mooneys’ complaint can be char-
 acterized as alleging violations of their constitutional
 rights by federal officials or sounding in tort, we further
 hold that the Claims Court correctly held that it lacked ju-
 risdiction over those claims. The court’s jurisdiction under
 the Tucker Act does not reach those types of claims. See
 Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997)
 (“The Tucker Act grants the Court of Federal Claims juris-
 diction over suits against the United States, not against in-
 dividual federal officials.”) (citing 28 U.S.C. § 1491(a));
 Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d
 1338, 1343 (Fed. Cir. 2008) (“The plain language of the
 Tucker Act excludes from the Court of Federal Claims
Case: 20-1075     Document: 53     Page: 6    Filed: 10/07/2020




 6                                   MOONEY   v. UNITED STATES



 jurisdiction claims sounding in tort.”). Finally, we agree
 that the Claims Court did not abuse its discretion in deny-
 ing the Mooneys’ motion for reconsideration. The Mooneys’
 citation of cases decided decades before their complaint
 was filed in the Claims Court is not “newly discovered” ev-
 idence as required by RCFC 59. See Howard Hess Dental
 Labs. Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 252 (3d Cir.
 2010) (“[N]ew evidence in this context means evidence that
 a party could not earlier submit to the court because that
 evidence was not previously available”); see also Biery v.
 United States, 818 F.3d 704, 711 (Fed. Cir. 2016).
                         CONCLUSION
    We have considered the Mooneys’ remaining argu-
 ments but find them unpersuasive. For the foregoing rea-
 sons, we affirm the Claims Court’s dismissal of this case
 and denial of the Mooneys’ motion for reconsideration.
                         AFFIRMED